IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRIAN EDWARDS,                                         No. 69822
                                        Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.                                FILED
                                                                              APR 2 7 2016
                                                                            TRACIE K. LNDEMAN
                                                                         CLERK OF SUPREME COURT
                                                                        By   _cAtt4J-S.,_
                                                                              DEPUTY CLERIC




                                      ORDER DISMISSING APPEAL

                            This is an appeal from a purported decision denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Stefany Miley, Judge.
                            Appellant filed his notice of appeal on January 27, 2016. In
                his notice of appeal, appellant states that he is appealing from a decision
                entered on December 18, 2015. The documents before this court do not
                indicate that any decision was entered in the district court on that date.
                To the extent that appellant appeals from the order denying a
                postconviction petition for a writ of habeas corpus entered on July 6, 2015,
                that order was already appealed in Docket No. 68257, and this court
                entered an order of affirmance on December 18, 2015.' Because appellant


                      'To the extent appellant is attempting to appeal from this court's
                December 18, 2015, order of affirmance in Docket No. 68257, the proper
                avenue to challenge that decision would have been to file a petition for
                rehearing in that appeal pursuant to NRAP 40. However, the time to file
                a petition for rehearing in Docket No. 68257 has now passed and the
                remittitur has issued in that appeal. See NRAP 40(a)(1); NRAP 41.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                        I (o- 1 32?7
                     failed to designate an appealable order, we lack jurisdiction over this
                     appeal, and we
                                ORDER this appeal DISMISSED.




                                            Douglas




                     cc: Hon. Stefany Miley, District Judge
                          Brian Edwards
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA


(0) 1947A (sagjr„)
                                                        2